Order modified so as to direct the referee to make inquiry as to the circumstances under which this agreement was made and as to its legality and fairness, and report the same to the court with his conclusions, and by striking therefrom the provision vacating and declaring void the agreement between Powers and Elizabeth T. Pratt, and the direction that any moneys found due on the assumption that this agreement is void be paid by Powers to Pratt, and reserving determination of the defendant’s liability until the coming in of the report. The accounting as directed by the order appealed from shall be taken if the referee is of the opinion that the agreement should be vacated. As so modified the order is affirmed, without costs to either party. All concurred.